846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Christopher CHRISTIAN, a/k/a James T. Gray, Defendant-Appellant.
No. 87-7393.
United States Court of Appeals, Fourth Circuit.
Submitted March 8, 1988.Decided April 28, 1988.

Christopher Christian, appellant pro se.
Robert William Wiechering, Assistant United States Attorney, for appellee.
Before DONALD RUSSELL, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Christopher Christian, a/k/a James T. Gray, currently incarcerated in Virginia upon a ten year state sentence for burglary, appeals the district court's denial of a motion to have his four year federal sentence, imposed upon conviction for dealing in firearms without a license (18 U.S.C. Secs. 922(a)(1) & 924) and unlawful possession of a firearm by a convicted felon (18 U.S.C. Secs. 922(h)(1) & 924), run concurrently with the subsequently imposed state sentence.  We affirm.


2
The district court had no authority to order that the federal sentence run concurrently with the state sentence.  See 18 U.S.C. Secs. 4082, 3568;  Cobb v. United States, 583 F.2d 695 (4th Cir.1978);  Ange v. Paderick, 521 F.2d 1066 (4th Cir.1975).  Therefore, the district court properly denied the motion.


3
We dispense with oral argument because the dispositive issue has recently been decided authoritatively.


4
AFFIRMED.